Case: 18-103     Document: 16       Page: 1    Filed: 11/22/2017




               NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

           In re: YAHOO HOLDINGS INC.,
                        Petitioner
                 ______________________

                          2018-103
                   ______________________

    On Petition for Writ of Mandamus to the United
States District Court for the Eastern District of New York
in No. 1:16-cv-01557-ILG-SMG, Judge I. Leo Glasser.
                 ______________________

                       ON PETITION
                   ______________________

Before PROST, Chief Judge, MOORE and O’MALLEY, Circuit
                        Judges.
O’MALLEY, Circuit Judge.
                          ORDER
    Yahoo Holdings, Inc. petitions for a writ of mandamus
directing the United States District Court for the Eastern
District of New York to dismiss this case for improper
venue. Specifically, Yahoo argues that the district court
clearly abused its discretion in determining that Yahoo’s
venue defense had been waived and that the Supreme
Court’s decision in TC Heartland LLC v. Kraft Foods
Group Brands LLC, 137 S. Ct. 1514 (2017) did not consti-
tute an intervening change in law. Respondents Al-
Case: 18-103      Document: 16   Page: 2   Filed: 11/22/2017



2                                IN RE: YAHOO HOLDINGS INC.




mondNet, Inc., Datonics, LLC, and Intent IQ, LLC op-
pose.
     We recently held that the Supreme Court’s decision in
TC Heartland effected a relevant change in the law and,
more particularly, that failure to present the venue objec-
tion earlier did not come within the waiver rule of Federal
Rule of Civil Procedure 12(g)(2) and (h)(1). In re Micron
Tech., Inc., No. 17-138 (Fed. Cir. Nov. 15, 2017). In light
of that decision, we deem it the proper course here for
Yahoo to first move the district court for reconsideration
of its order denying the motion to dismiss. We therefore
deny the petition for a writ of mandamus. Any new
petition for mandamus from the district court’s ruling on
reconsideration will be considered on its own merits.
      Accordingly,
      IT IS ORDERED THAT:
      The petition is denied.
                                 FOR THE COURT

                                  /s/ Peter R. Marksteiner
                                  Peter R. Marksteiner
                                  Clerk of Court
s31